DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 9 Feb 2021 has been entered. Claims 1-4 remain pending in the application. Applicant’s amendments to the drawings, the specification and the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 6 Jan 2021.
Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 is labeled as “previously presented”, however the dependency of Claim 4 has been changed since the last claim set (dated 21 Oct 2020).  Claim 4 previously depended on Claim 2, however it now depends on Claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 7,976,701) in view of Berrenberg (US 447,275) in further view of Monroe (US 4,899,781).
Regarding Claim 1, Nishimoto et al disclose a drain trap (Figure 1).  The trap comprising: 
a cylindrical main body portion (5) having a lateral wall (generally at 5a) on which a receiving pipe portion receiving liquid (2) and a discharge pipe portion discharging the liquid (3) are formed (Figure 1); 
an attachable/detachable partitioning body (9) partitioning an inside space of the main body portion (Figure 1) into a reservoir space communicated to the receiving pipe portion and reserving liquid therein (7) and a discharge space communicated to the discharge pipe portion and discharging the liquid (8); 
a lid portion (6) closing the inside space of the main body portion (Figure 1); 
the entire main body portion being formed transparent (Col 8, line 38) but fails to expressly disclose a sealing case surrounding, under a sealed state, at least a portion of an outer surface of the main body portion in which the reservoir space is formed; a consistent air gap being formed between the sealing case and the main body portion; the entire sealing case being formed transparent; and the lid portion and partitioning body being attachable/detachable separately when the sealing case is attached to the main body portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto et al to incorporate the teachings of Berrenberg to provide for a sealing case surrounding, under a sealed state, at least a portion of an outer surface of the main body portion in which the reservoir space is formed; a consistent air gap being formed between the sealing case and the main body portion; and the lid portion and partitioning body being attachable/detachable separately when the sealing case is attached to the main body portion.  Doing so would be combining prior art elements according to known methods (providing a sealing case surrounding the body of a valve) to yield predictable results (to seal the valve body from the environment, thereby retaining leaks or otherwise insulating the body from the environment).
Monroe teaches a valve with a cylindrical main body portion (14) with a case (30) surrounding at least a portion of an outer surface of the main body portion (Figure 1 where 30 surrounds 14) where the entire sealing case being formed transparent (30; Col 2, lines 54-57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimoto et al, as modified by Berrenberg, to incorporate the 
Regarding Claim 2, Berrenberg teaches where a connecting portion between the lateral wall and the receiving pipe portion and a connecting portion between the lateral wall and the discharge pipe portion (where A and A’ attach to B) are covered by the sealing case (by C, C1 and C2), with the consistent air gap (s) being formed relative to the sealing case (Figure 1).  
Regarding Claims 3-4, Berrenberg teaches where the sealing case is constituted of a plurality of split bodies split from each other (at least at C3 and C).  
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753